Order filed September 30, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-12-00134-CR
                                     __________

              JACK THEOTRICE CLARK, JR., Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                                 Taylor County, Texas
                          Trial Court Cause No. 9708-D


                                      ORDER
      This appeal has been unduly stalled due to the failure of Appellant’s
appointed counsel, Bill Fisher, to file an appellate brief. The brief was originally
due on November 21, 2012. Counsel has filed two motions for extension based
upon his extenuating circumstances. This court granted both motions. We also
issued an order on May 9, 2013, directing counsel to file in this court a brief on
behalf of Appellant, Jack Theotrice Clark, Jr., on or before May 24, 2013. We
subsequently granted Appellant’s second motion for extension and later, on our
own motion, extended the deadline to August 9, 2013. Appellant’s brief still has
not been filed.
      In light of the inordinate delay in filing Appellant’s brief, we abate the
appeal and remand the cause to the trial court so that it may determine the
following:
      1. Whether Clark desires to prosecute his appeal;
      2. Whether Clark is indigent; and
      3. If indigent, whether appointed counsel, Bill Fisher, should be
         removed as appellate counsel and new counsel appointed.
See TEX. R. APP. P. 38.8(b). The trial court is directed to make appropriate findings
and recommendations and to appoint new appellate counsel if appropriate. The
trial court clerk is directed to prepare and forward to this court a supplemental
clerk’s record containing the findings, recommendations, and any orders of the trial
court. If a hearing is held, the court reporter is directed to prepare and forward to
this court the reporter’s record from the hearing. These records are due to be filed
in this court on or before November 1, 2013. Appellant’s brief will be due to be
filed in this court within thirty days after the date this appeal is reinstated.
      The appeal is abated.


                                                       PER CURIAM


September 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.


                                            2